DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-5, 10, 17, 19, 20, 24, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Amendment
Lei et al. (US pub No. 2017/0219369) has been added to address newly amended claim language.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7, 14-16, 18, 21, 25, 26, and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Bier et al. (US pub No. 2017/0192437) and Lei et al. (US pub No. 2017/0219369).
	Regarding claims 1, 16, 18, and 29, Bier teaches a method of wireless communication at a User Equipment (UE), comprising: 
Memory and a processor coupled to the memory configured to execute the method (See [0107]);
requesting (and receiving a request for ) a service for maneuver scheduling of a vehicle from a maneuver coordinator wirelessly over a direct communication link between the UE and the maneuver coordinator (See Fig. 2A and [0107], [0040], [0054], and [0027]);
receiving/transmitting/determining maneuver information from the maneuver coordinator wirelessly (See [0027] and [0107]); and
applying the maneuver information (See [0107]).
Bier does not teach receiving/transmitting/determining maneuver information from the maneuver coordinator wirelessly over a sidelink and identifying a maneuver coordinator based on at least one of: a configuration from a network for a maneuver scheduling mode, preconfigured location information about the maneuver coordinator and a current location of the UE, or an announcement message from the maneuver coordinator.
Lei teaches receiving/transmitting/determining maneuver information from the maneuver coordinator wirelessly over a sidelink and identifying a maneuver coordinator based on at least one of: a configuration from a network for a maneuver scheduling mode, preconfigured location information about the maneuver coordinator and a current location of the UE, or an announcement message from the maneuver coordinator (See abstract and [0032]-[0033]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Bier’s system to include Lei’s teachings to “reliably provide accurate navigation guidance without relying on conventional navigation systems” (See, Lei [0006]). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 7, Bier teaches sending to the maneuver coordinator wirelessly over the direct communication link at least one of an intended path for the UE, a mechanical capability of the UE, or a speed of the EE (See [0056]). 
Regarding claim 14, Bier teaches the maneuver coordinator comprises a scheduling function that allows user input (See Fig. 1 and [0031]). 
Regarding claim 15, Bier teaches the maneuver coordinator comprises a mobile terminal (See Fig. 1 and [0031]).  
Claim 21 is rejected with the same reasoning as claim 7.
Regarding claim 25, Bier teaches receiving information from at least one sensor, wherein the maneuver information is based, at least in part, on the information received from the at least one sensor (See [0018]).  
Regarding claim 26, Bier teaches at least one sensor comprises one or more of a camera, a radar, a road sensor, or a traffic light (See [0047]).  
Claim 30 is rejected with the same reasoning as claim 7.
Regarding claim 31 and 32, Bier teaches applying the maneuver information (See [0107]).
Regarding claim 33 and 34, Bier teaches determining maneuver information from the maneuver coordinator wirelessly (See [0027] and [0107]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8-9, 11-13, 22, 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bier and Lei as applied to claims discussed above, and further in view of Atarius et al. (US Pub No. 2017/0288886).
Regarding claim 6, Bier doesn’t teach performing a security check to verify that the maneuver coordinator is authorized to schedule maneuvers prior to requesting the service for the maneuver scheduling.
Atarius teaches performing a security check to verify authorization (See [0320] and [0497])

Regarding claim 8, Bier doesn’t teach sending, to the maneuver coordinator, link information wirelessly over the direct communication link to establish a unicast link, wherein the maneuver information is received from the maneuver coordinator via the unicast link
Atarius teaches sending wirelessly over the direct communication link to establish a unicast link, (See [0481]).
Regarding claim 9, Bier doesn’t teach link information comprises at least one of a layer 2 identifier (L2 ID), a transmission profile, a Radio Access Technology (RAT) capability, or a quality of service profile.
Atarius teaches link information comprises at least one of a layer 2 identifier (L2 ID), a transmission profile, a Radio Access Technology (RAT) capability, or a quality of service profile (See [0248]). 
Regarding claim 11, Bier doesn’t teach the direct communication link is based on vehicle-to-everything (V2X) communication.
Atarius teaches the direct communication link is based on vehicle-to-everything (V2X) communication (See [0248]).
Regarding claim 12, Bier doesn’t teach the maneuver coordinator comprises a Road Side Unit (RSU).
Atarius teaches a Road Side Unit (See [0161]).
Regarding claim 13, Bier teaches a server acting as the coordinator (See Fig. 2A and [0107], [0040], [0054], and [0027]) doesn’t teach maneuver coordinator comprises a scheduling function in a different location than the RSU.
Atarius teaches a server in a different location than the RSU (See [0165]).
Claim 22 is rejected with the same reasoning as claim 8.
Claim 23 is rejected with the same reasoning as claim 9.
Claim 28 is rejected with the same reasoning as claim 9.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S MCCORMACK/Primary Examiner, Art Unit 2683